department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c july cc intl br3 genin-125445-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ---------------------- ------------------------------------------ ------------------------------------------- ---------------------- dear ------------------- this letter responds to your authorized representative’s request for information dated date regarding whether the salvadoran withholding_tax that is imposed only where the recipient’s country of residency grants a foreign_tax_credit is a creditable tax under sec_901 and the regulations under that section in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service article of the salvadoran law provides financial institutions domiciled outside of el salvador that have had qualifications granted by the central reserve bank during and that on the effective date of this law the countries states or territories in which they are domiciled do not provide in their internal laws with legal means to eliminate the respective double_taxation or that have not enacted and ratified conventions with el salvador to avoid the double_taxation of the income_tax that allows them to effectively eliminate the double_taxation for the tax paid on the interest for debt instruments given in the country either by way of fiscal credit or exemption will continue to enjoy the exemption of the income_tax and obtaining annual qualifications from the central reserve bank until the countries states or territories in which the referenced financial institutions are domiciled have in their laws legal means to eliminate the double_taxation or enacted and ratified conventions to avoid the double_taxation of the income_tax with the republic of el salvador genin-125445-10 sec_901 allows a credit against u s income_tax for the amount of any income war profits or excess profits taxes paid_or_accrued during the taxable_year to any foreign_country sec_901 whether a levy is an income_tax within the meaning of sec_901 and the regulations under that section is determined by two tests whether it is a tax and whether its predominant character is that of an income_tax in the u s sense treas reg ' sec_1_901-2 and sec_1_901-2a the predominant character of a foreign levy will be that of an income_tax if the levy reaches net gain in the normal circumstances to which it applies but only to the extent that liability for the tax is not dependent on the availability of a credit for the tax against tax_liability to another country treas reg ' a liability for foreign tax is dependent on the availability of a credit for the foreign tax against income_tax_liability to another country only if and to the extent that the foreign tax would not be imposed on the taxpayer but for the availability of such a credit treas reg ' c if the foreign tax is only imposed in this situation the foreign levy is called a soak-up_tax example of sec_1_901-2 illustrates a situation where the withholding_tax imposed by a foreign_country is increased from to on royalties paid to residents of a foreign_country which allows its residents a foreign_tax_credit for taxes paid to another country the additional is considered a soak-up_tax and therefore is not an income_tax sec_903 allows a credit against u s income_tax for an amount of tax paid_or_accrued to a foreign_country in lieu of an income_tax otherwise generally imposed by the foreign_country under sec_1_903-1 a foreign levy is in lieu of an income_tax only if it is a tax and meets the substitution requirement of sec_1_903-1 sec_1_903-1 provides that a foreign tax meets the substitution requirement only to the extent that the liability for the foreign tax is not dependent by its terms or otherwise on the availability of a credit for the foreign tax against the income_tax_liability to another country accordingly a foreign_income_tax or a tax in lieu of an income_tax that is dependent by its terms or otherwise on the availability of a u s foreign_tax_credit as appears to be the case with the salvadoran withholding_tax is a soak-up_tax for which no u s foreign_tax_credit is allowed genin-125445-10 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2010_1 sec_2 2010_1_irb_7 date in accordance with the provisions of a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative if you have any additional questions please contact our office at -------------------- sincerely barbara a felker chief branch office of the associate chief_counsel international cc ---------------------------- --------------------------------------- ------------------------------------------ --------------------------------
